NUMBER 13-05-642-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
______________________________________________________
_
 
NANCY WALKER,                                                    Appellant,
 
                                           v.
 
RICHARD WALKER,                                                   Appellee.
_______________________________________________________  
                  On appeal from the 404th
District Court
                          of Cameron
County, Texas.
_______________________________________________________

 
                     MEMORANDUM OPINION
 
            Before Justices Hinojosa,
Rodriguez, and Castillo
                       Memorandum Opinion Per
Curiam
 
Appellant, NANCY WALKER, attempted to perfect an appeal
from an order entered by the 404th District Court of Cameron
County, Texas, in cause no. 2003-10-5303-G.  Appellant has now filed a motion for
expedited determination of appellate court jurisdiction. 




In her motion, appellant states that the order from which this appeal
is taken does not divide the marital estate, as is required before any decree
of divorce can be final.  Appellant
requests that this Court determine its jurisdiction over this appeal, and in
particular whether the Aorder granting divorce@ is a final,
appealable order.  Appellant requests
that, if this Court determines that the order is not appealable, the appeal be
dismissed for want of jurisdiction before further resources are expended.
The Court, having considered the documents on file and appellant=s motion for expedited
determination of appellate court jurisdiction, is of the opinion that the order
from which this appeal is taken is not a final, appealable order and that the
appeal should be dismissed for want of jurisdiction. Appellant=s motion for expedited
determination of appellate court jurisdiction is GRANTED, and the appeal is
hereby DISMISSED FOR WANT OF JURISDICTION.
PER CURIAM
 
Memorandum Opinion
delivered and filed this
the 28th
day of November, 2005.